Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 23, 2015                                                                    Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152237-9(100)(101)                                                                         Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Richard H. Bernstein,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152237-9
  v                                                          COA: 316314; 316983; 320014
                                                             Wayne CC: 12-010789-FC;
  CHRISTOPHER LEE JOHNSON,                                         12-010595-FC; 13-001600-FC
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant for leave to file
  an application in excess of the page limit restriction and to file a pro per supplemental
  application are GRANTED. The 62-page application and the pro per supplemental
  application submitted on August 31, 2015, are accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 23, 2015